Opinion by
White, P. J.
§ 288. Statement of fads; failure to obtain, ground for reversal, when. There is no statement of facts in the record in this case. It is made to appear that during the term at which the judgment was rendered, and within five days after a motion for new trial was overruled, appellant prepared and delivered to appellee’s attorneys a statement of facts. Appellee’s attorneys having retained said statement several days, refused to agree thereto, and appellant’s attorneys then delivered said statement to the trial judge, requesting him to approve the same or to prepare a statement, etc. The judge neither approved said statement nor prepared one of his own. This all occurred before the adjournment of the court. Held: “ Without any fault of appellant or his counsel he has been deprived of a valuable right. The law entitled him to a statement' of facts, that the cause might be properly reviewed in the appellate court. Without such statement the questions presented by the assignment of error cannot be passed upon by this court. Such failure to prepare and file a statement of facts by the trial judge is ground for reversal of the judgment. ” [2 W. Con. Rep. § 824; Ruston v. State, 15 Ct. App. 336.]
Reversed and remanded.